DETAILED ACTION
Status of the Application
	Claims 46, 53, 55-56, 64-65 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	As indicated in the Office action of 4/6/2022, claims 53, 64-65  as filed on 3/16/2022 and claims  46, 55, 56 as amended by the Examiner on 4/6/2022 have been allowed.  
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
	 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
As indicated in the prior Office action, authorization for the previous Examiner' s amendment was given in a telephone interview with Mr. Paul Zarek on 3/22/2022.  Claims 46, 55 and 56 have been amended as follows: 

	46.	A SpCas9 (Streptococcus pyogenes Cas9) variant comprising all of SEQ ID NO: 1 except 	for (i) a serine at the position corresponding to position 539 of the polypeptide of SEQ ID NO: 1; 	(ii) an isoleucine at the position corresponding to position 763 of the polypeptide of SEQ ID NO: 	1; and (iii) an asparagine at the position corresponding to position 890 of the polypeptide of SEQ 	ID NO: 1, and wherein the SpCas9 variant has an endonuclease activity. 

	55.	The SpCas9 variant of claim 53, wherein the SpCas9 variant further comprises a reporter 	protein, a NLS (nuclear localization sequence or signal), or a NES (nuclear export sequence or 	signal).

	56.	A composition for gene modification  comprising a Cas9 and a guide RNA, wherein the 	Cas9 is a Streptococcus pyogenes Cas9 (SpCas9) variant comprising all of SEQ ID NO: 1 except 	for (i) a serine at the position corresponding to position 539 of the polypeptide of SEQ ID NO: 1; 	(ii) an isoleucine at the position corresponding to position 763 of the polypeptide of SEQ ID NO: 	1; and (iii) an asparagine at the position corresponding to position 890 of the polypeptide of SEQ 	ID NO: 1, and wherein the guide RNA is complementary to a target gene.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses variants of the polypeptide of SEQ ID NO: 1, the Examiner has found no teaching or suggestion in the prior art directed to a variant of the polypeptide of SEQ ID NO: 1, wherein said variant comprises all of SEQ ID NO: 1 except for a serine at the position corresponding to position 539 of the polypeptide of SEQ ID NO: 1, an isoleucine at the position corresponding to position 763 of the polypeptide of SEQ ID NO: 1, and an asparagine at the position corresponding to position 890 of the polypeptide of SEQ ID NO: 1. Therefore, claims 46, 53, 55-56, 64-65,  directed to a SpCas9 variant that comprises all of SEQ ID NO: 1 except for a serine at the position corresponding to position 539 of the polypeptide of SEQ ID NO: 1, an isoleucine at the position corresponding to position 763 of the polypeptide of SEQ ID NO: 1, and an asparagine at the position corresponding to position 890 of the polypeptide of SEQ ID NO: 1, and a composition comprising said SpCas9 variant, are allowable over the prior art of record.   

Conclusion
Claims 46, 53, 55-56, 64-65 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 16, 2022